DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
In light of the emphasis in applicant’s arguments regarding certain features, the drawings are now objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the perforated portion must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Response to Amendment
Claims 7 and 14 are cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 9, 16-18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0146078 to Shin.
Regarding claim 1, Shin '078 discloses a device for mounting to a portable electronic apparatus comprising: a first portion 520; a second portion 510 connected to the first portion by a hinge 550, the second portion 510 having a first side and an opposing second side; a first adhesive material on the first side of the second portion 510 (para 86), wherein said first adhesive material is configured to removably attach for connecting the second portion 510 to an electronic device. 
Shin '078 teaches that the bottom and top plates 510/520 are selectively coupled therebetween via direct contact or with another component therebetween (para 88 - such as magnet 540). The examiner submits that magnets and reusable adhesives are functional equivalents in this instance and in the art. Further, Shin '078 also teaches using adhesives when attaching the opposite side of the support to an electronic device. To include the same reusable adhesive in place of magnet 540 which is on the opposite side of the same plate 510 would be an obvious modification and not yield an unexpected result.

Regarding claim 2, Shin '078 discloses wherein the adhesive is reusable (para 86).
Regarding claim 3, Shin '078 discloses wherein the first portion 520 a flat planar sheet.
Regarding claim 4, Shin '078 discloses wherein the second portion 510 is a flat planar sheet. Note that Shin '078 teaches various configurations of portion 510 (para 86).
Regarding claim 5, Shin '078 discloses wherein the hinge is a perforated portion 550 between the first portion 520 and the second portion 510.
Regarding claim 6, Shin '078 discloses further comprising a layer of a removable film covering the adhesive material on the first side of the second portion (para 86). Film coverings on adhesive sheets are well known in the art.
Regarding claim 8, Shin '078 discloses further comprising a removable film covering the adhesive material on the second side of the second portion, (para 86). Film coverings on adhesive sheets are well known in the art.
Regarding claim 9, Shin '078 discloses wherein the first portion 520 is moveable between a first closed configuration where the first portion is folded flat against the second portion about the hinge 550 and a second outward configuration where the first portion 520 can support the electronic apparatus in an upright position.
Regarding claim 16, Shin '078 discloses wherein the first and second portions 510/520 are formed from a plastic material.

Regarding claim 18, Shin '078 discloses a device comprising: a top half 120/520 and a bottom half 110/510 divided by a hinge mechanism 550, wherein the top half 120 is configured to be used in a closed protective cover configuration or a kickstand configuration, and wherein the bottom half 110 has a first side and a second side and a reusable elastomeric adhesive on both the first side and second side (para 86 and para 90). Shin '078 teaches attaching the bottom half 110 using an adhesive (para 86).
Shin '078 teaches that bottom plate 110 attaches to spring member 130 using adhesives as well (para 90). Noting that top and bottom are relative terms. Noting that adhesive is disclosed as being on both sides of the bottom half and the adhesive is reusable.
Regarding claim 21, Shin '078 discloses wherein the hinge mechanism is perforated 550.

Claims 10, 11,15,19 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0146078 to Shin in view of US 2014/0364176 to Pintor.
Regarding claims 10, 11 and 15, Shin '078 teaches a first portion of a device. Adding an elastic band or graphical image to the first portion would be an obvious modification that dos not yield an unexpected result. Further, adding an image or elastic band is well known in the art for such devices.
In fact, Pintor '176 discloses a including an elastic band 28 and an image on a kickstand type support device to allow a user additional means to hold or manually support the electronic device and to allow for an aesthetically pleasing support device.
.

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0146078 to Shin in view of US 10,368,628 to Durfee, Jr.
Regarding claims 12 and 13, Shin '078 discloses the top half of a kickstand type device. Including a wallet-type storage means attached to a support for a mobile device is well known in the art.
In fact, Durfee '628 discloses a foldable kickstand type device including a portion 97 having a pocket 94 for holding card-like belongings of a user (col. 6, lines 16-29). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the top portion 7 of Shin '078 with the pocket of 94 of Durfee '628 in order to hold wallet items of a user. Such pockets are well known in the art for offering wallet-type storage relative to an electronic device.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,695,273 to Iguchi.
Regarding claim 18, Iguchi '273 discloses a device comprising: a top half 7 and a bottom half 6 divided by a hinge mechanism 2/3, wherein the top half 7 is configured to be used in a closed protective cover configuration or a kickstand configuration, and wherein the bottom half 6 has a first side and a second side and a reusable elastomeric adhesive on both the first side and second side.


Claims 19 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,695,273 to Iguchi in view of US 2014/0364176 to Pintor.

Pintor '176 discloses a including a band 28 and/or an image on a kickstand type support device to allow a user additional means to hold or manually support the electronic device and to allow for an aesthetically pleasing support device. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the top half of Iguchi '273 with a band, as taught in of Pintor '176 or the decorative features, as taught in Pintor '176, in order to allow a user additional means to hold or manually support the electronic device via a decorative support device.

Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,695,273 to Iguchi in view of US 10,368,628 to Durfee, Jr.
Regarding claim 20, Iguchi '273 discloses the top half of a kickstand type device.
Durfee '628 discloses a foldable kickstand type device including a portion 97 having a pocket 94 for holding card-like belongings of a user (col. 6, lines 16-29). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the top portion 7 of the kickstand of Iguchi '273 with the pocket of 94 of Durfee '628 in order to hold wallet items of a user. Such pockets are well known in the art for offering wallet-type storage relative to an electronic device.

Response to Arguments
Applicant's arguments filed 12/30/20 have been fully considered but they are not persuasive. 
Please note, the response may appear to lack decorum and courtesy as provided for in 37 C.F.R. 1.3, which states,
“§ 1.3  Business to be conducted with decorum and courtesy.

  [Amended, 61 FR 56439, Nov. 1, 1996, effective Dec. 2, 1996; revised, 68 FR 14332, Mar. 25, 2003, effective May 1, 2003; revised, 68 FR 38611, June 30, 2003, effective July 30, 2003]”
While it is certainly arguable whether any response actually lacks decorum and courtesy, examiner recommends great care when exercising one’s right to respond to office actions.
Next, applicant cites case law which the examiner assumes is used to argue that the examiner has not met the burden of proof that all claimed limitations are disclosed in the prior art or that all the elements of the invention are found in combination of the prior art.  The examiner disagrees.  The examiner’s rationale will be further discussed below in reference to the claims.
Applicant then compares the office action rejection to what is disclosed in applicant’s  specification.  In response to Applicant’s specification arguments, the principle  that claims are interpreted in the light of the specification is apparently being misunderstood.  Although these elements, “hinge; reusable adhesive front; reusable adhesive back; and top half of the invention frame”, are found as examples or embodiments in the specification, they were not claimed explicitly.  Nor were the words that are used in the claims defined in the specification to require these limitations.  A reading of the specification provides no evidence to indicate that these limitations must be imported into the claims to give meaning to disputed terms.  Constant v. Advanced Micro-Devices, Inc. 7 USPQ2d 1064. 
Therefore, examiner cannot and will not include such alleged ‘limitations’ in the interpretation of the claims.

However, to advance prosecution, the examiner used prior art showing a hinge-connected feature which is actually what applicant claims.  The below annotated figure shows the hinge more clearly.  The examiner used reference 550 for the hinge portion for clarity – note that the other figure shows a hinge as well.  Noting that the reference used does not have a separate label for the hinge that is clearly shown below.  The examiner only shows the above annotation because it is a close up figure of a hinge connection taught in Shin.

    PNG
    media_image1.png
    284
    637
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    165
    383
    media_image2.png
    Greyscale


	Applicant argues that Shin component 550 is not a hinge, it is an insertion groove.  The examiner submits that the insertion groove 550, as applicant points out, clearly forms the hinge.  Noting that a hinge is a jointed device on which another swinging part turns.  The insertion groove 550 helps form the hinge connection with the tip of plate 520 that actually allows swinging part 520 or portion 520 to turn or swing. The above annotated figures show the joint between the parts that allows portion 520/220 to swing relative to the other portion via the hinge or connection.    See below definition.


    PNG
    media_image3.png
    343
    835
    media_image3.png
    Greyscale


	Further, nowhere in the office action did the examiner refer to spring 530 as a hinge.  See above annotated figures.  It is well known in the mechanical arts to have a myriad of hinge configurations – as 
	Applicant argues that Shin does not teach the claimed adhesive on the 2nd side of the second portion.  The examiner notes that is the reason for the 103 rejection.  However, Shin does teach mounting a portion using a reusable adhesive or coupling agent.  This proves that Shin does teach using a reusable adhesive for mounting purposes.  This is the teaching in which the examiner relies to support the rationale of the 103 rejection.

    PNG
    media_image4.png
    362
    690
    media_image4.png
    Greyscale

	The examiner expounds upon this teaching in the office action excerpt included below.

    PNG
    media_image5.png
    140
    642
    media_image5.png
    Greyscale


Basically, the examiner is simply duplicating parts in that the reusable adhesive is applied to other portions of the device that serve the equivalent function.  The other portion having an alternative and equivalent reusable connection means in the form of a magnet still functions to connect two portions or surfaces.  Replacing that magnet with the already taught reusable adhesive would be an obvious modification and well known and taught in the art.  It is well known in the mechanical arts to use adhesive and magnets to temporarily and repeatedly connect portions for mounting, supporting or the like.  
Please note that it would have been obvious to one having ordinary skill in the art at the time the invention was made to use a reusable adhesive on the second portion, since the equivalence of magnets and reusable adhesives for their use in the mechanical supports art and the selection of any known equivalents to mount or support one portion relative to another portion temporarily and repeatedly would be within the level of ordinary skill in the art.
Also note that it would have been obvious to one having ordinary skill in the art at the time the invention was made to apply the reusable adhesive found on one surface to multiple surfaces (even in place of the equivalent magnetic connection), since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St, Regis Paper Co. v. Bemis Co., 193 USPQ 8.


    PNG
    media_image6.png
    384
    514
    media_image6.png
    Greyscale

Regarding claim 5, applicant argues that the examiner is making “ridiculous allegations as to Shin having a hinge.”  See the above definition of hinge as well as the figures in Shin that show a hinge-connected or hinged cover and plate.  Clearly, the groove allows for the hinge connection between the cover and plate.  Further claim 5 recites “the hinge is a perforated portion.”  

    PNG
    media_image7.png
    285
    668
    media_image7.png
    Greyscale

	Remember the claims are rejected based on the language used.  The broader the claims the broader the interpretation.  Perforated may mean having a hole and a hole is simply an opening in a solid body.  Applicant has extensively argued that 550 is simply an insertion groove.  The examiner agrees that 550 is an insertion groove which is simply an opening or cut in a solid body.  The examiner applied this reference due to the broad nature of the claims noting that the opening or groove in this instance is a perforated portion as claimed.  Noting also that the specification is vague as to how the portion is perforated and the drawings do not show this feature (see above drawing objection). Therefore, the grooves shown in Figs. 29 and 30 meet applicant’s limitations as so claimed.  These assertions are NOT ridiculous or mistaken.  The examiner has provided the most reasonable and broadest interpretation in light of the extremely broad claims.  The examiner repeats that hinge connected as shown and taught in Shin is the same as claiming connected by a hinge and divided by a hinge.  The prior art rejections are maintained.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 2016/0049983 shows an apparatus that is hinged to a case and uses reusable adhesive.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA E MILLNER whose telephone number is (571)270-7507.  The examiner can normally be reached on M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/MONICA E MILLNER/Primary Examiner, Art Unit 3632